department of the treasury internal_revenue_service washington d c date number release date cc intl br2 tl-n-5699-99 uilc internal_revenue_service national_office field_service_advice memorandum for from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend fc1 u sec_1 country x date year year year year year year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref tl-n-5699-99 dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figurep dollar_figureq dollar_figurer dollar_figures x issues whether the amounts purportedly loaned by fc1 to u sec_1 should be respected as debt whether u sec_1 is liable for withholding under sec_1442 on payments made to fc1 conclusions the limited information available favors debt characterization however in order to fully analyze this evidence we would need more information on year through year assuming that the amounts purportedly loaned by fc1 to u sec_1 are characterized as debt u sec_1 is not liable for withholding under sec_1442 on payments made to fc1 facts fc1 is a government owned country x corporation that owns all of the stock of u sec_1 a domestic_corporation u sec_1 was incorporated on date as of the end of year fc1 had invested approximately dollar_figureb in u sec_1 from year through year fc1 loaned money to u sec_1 at x interest the amounts purportedly loaned by fc1 to u sec_1 were either loaned to or invested in unrelated parties the chart below shows the amount of advances for each year at issue the repayments if any and the balance a portion and in some cases a significant portion of the repayments constituted interest u sec_1’s tax returns for each of the years at issue reported net operating losses tl-n-5699-99 year advances repayments balance dollar_figurea dollar_figure dollar_figuref dollar_figurem dollar_figurel dollar_figurec dollar_figurei dollar_figured dollar_figure dollar_figure dollar_figure dollar_figure dollar_figureg dollar_figurej dollar_figuree dollar_figurek dollar_figurea dollar_figurea dollar_figureh dollar_figuren dollar_figurer dollar_figureq dollar_figures dollar_figurep note that the loan from shareholder account balance increased each year from dollar_figurea in year to dollar_figurer in year however most of this increase occurred in year by year the balance was dollar_figurep which was less than the balance for year of dollar_figurer and only slightly more than the balance for year of dollar_figuren note also that in both year and year the amount of the repayments exceeded the amount borrowed the field proposes to treat the advances as contributions to capital and to disallow u sec_1’s interest deductions for each of year year year and year the payments that u sec_1 characterized as interest and principal would then be recharacterized as dividends to the extent of u sec_1's earnings_and_profits to the extent the distributions are dividends u sec_1 is responsible for withholding under sec_1442 law and analysis debt vs equity a transfer of funds from a corporation to a shareholder is considered debt rather than equity if at the time of the distribution the parties intended that it be repaid 962_f2d_1077 1st cir corporation loaned money to an individual shareholder citing 611_f2d_866 ct_cl shareholder corporation loaned money to a subsidiary_corporation courts typically determine whether the requisite intent to repay was present by examining available objective evidence of the parties' intentions such as the degree of corporate control enjoyed by the taxpayer the corporate earnings and dividend history the use of customary loan documentation such as promissory notes security agreements or mortgages the creation of legal obligations attendant to customary lending transactions such as payment of tl-n-5699-99 interest repayment schedules and maturity dates the manner of treatment accorded the distributions as reflected in corporate records and financial statements the existence of restrictions on the amount of the distribution the magnitude of the distributions the ability of the shareholder to repay whether the corporation undertook to enforce repayment the repayment history and the taxpayer’s disposition of the funds received from the corporation crowley v commissioner supra although unlike crowley this case involves a loan from the shareholder corporation to a subsidiary_corporation the analysis is the same we discuss the relevant factors below related_party debt the advances in this case are subject_to strict scrutiny because the purported creditor fc1 and the purported debtor u sec_1 are related parties ie fc1 owns all of the stock of u sec_1 see matter of uneco inc v 532_f2d_1204 8th cir quoting cayuna realty co v united_states 382_f2d_298 ct_cl advances between a parent_corporation and a subsidiary or other affiliate are subject_to particular scrutiny ’because the control element suggests the opportunity to contrive a fictional debt’ see also p m fin cor302_f2d_786 3d cir sole shareholder-creditor’s control of corporation will enable him to render nugatory the absolute language of any instrument of indebtedness and 398_f2d_694 3d cir however there must be something more than this to support the inference that the parties did not intend to treat the advances as bona_fide indebtedness see 388_f2d_886 4th cir 390_f2d_965 ct_cl formal indicia since there was no repayment schedule in the case of the transfer there was apparently no fixed maturity_date for the note see 414_f2d_844 5th cir while the notes did contain a provision for repayment on demand such a provision cannot be realistically considered manifesting a genuine interest in repayment in view of the financial condition of the corporation and the complete identity of shareholders and noteholders and 398_f2d_694 3d cir cf 464_f2d_394 5th cir repayment of demand notes contemplated within a short time supported ultimate finding of bona_fide debt 387_f2d_451 8th cir the demand feature is also one of convenience and is of limited significance in this case therefore the note is in form a demand note tl-n-5699-99 demand notes are recognized as debt where other factors indicate debt see j s biritz supra in this case the interest rate of the note was x a reasonable rate of interest therefore this factor supports characterizing the demand note as debt however in the absence of a repayment history demand notes are peculiarly subject_to attack because they may evidence a casual attitude towards repayment see tyler v tomlinson supra and fin hay realty co supra see also plumb the federal_income_tax significance of corporate debt a critical analysis and a proposal tax law review - plumb in this case the shareholder loan balance account indicates that u sec_1 made no payments of either principal or interest from year through year nevertheless u sec_1 made payments of both principal and interest from year through year and the loan balance decreased from dollar_figurer to dollar_figurep further in both year and year the repayments exceeded the amount borrowed treatment by the parties since actions speak louder than words the parties’ treatment of the notes is crucial in determining whether its characterization as debt should be respected see 58_tc_1062 see also waller v united_states ustc d neb failure to enforce outweighs formal indicia on the one hand the parties characterized these transactions on their books as debt in addition u sec_1 made payments of principal and interest in year through year moreover the loan balance at the end of year was less than at the end of year finally u sec_1’s repayments in year and year exceeded the amount borrowed during each respective year on the other hand fc1 continued to loan money to u sec_1 in year year and year even though u sec_1 made no payments in those years expectation of repayment not only must the purported creditor expect repayment the expectation must be reasonable repayments dependent on the fortunes of the business indicate equity dixie dairies corp supra estate of mixon v united_states supra in analyzing this factor you should determine why u sec_1 did not make any payments in year through year we note that even in the absence of any payments by u sec_1 in those years fc1 continued to loan money to u sec_1 increasing the loan balance from dollar_figurea to dollar_figuren with most of that increase occurring in year nevertheless as noted above after year u sec_1 made payments of both principal and interest on the balance and reduced the balance from dollar_figurer to dollar_figurep moreover in both year and tl-n-5699-99 year u sec_1’s repayments during each year exceeded the amount borrowed for that year withholding sec_881 imposes for each taxable_year a tax except as provided in subsection c of percent of the amount received from sources within the united_states by a foreign_corporation as interest dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income sec_1442 provides that in the case of foreign_corporations subject_to taxation under this subtitle there shall be deducted and withheld at the source in the same manner and on the same items of income as provided in sec_1441 a tax equal to percent thereof sec_1441 provides that except as otherwise provided in sec_1441 all persons in whatever capacity acting having control or payment of any of the items of income specified in sec_1441 to the extent that any of such items constitute gross_income from sources within the united_states of nonresident_aliens shall deduct and withhold from such items a tax equal to the items of income described in sec_1441 include wages compensation and other fixed or determinable annual or periodical income sec_1461 provides in part that every person required to deduct and withhold tax under sec_1442 is liable for such tax sec_1_1441-6 provides in general that the rate of percent or percent shall be reduced as may be provided by a treaty with any country in the case of dividends the regulation provides that the withholding_agent shall determine the applicable_rate pursuant to the appropriate tax_treaty and the regulations issued thereunder finally sec_1_1441-6 requires that in order to secure the reduced_rate of or exemption from u s income_tax at source in the case of interest the recipient shall file form_1001 ownership_exemption_or_reduced_rate_certificate with the withholding_agent sec_894 states the provisions of this title shall be applied to any taxpayer with due regard to any treaty obligation of the united_states which applies to such taxpayer consequently the applicability of united_states income_tax and withholding obligations depends upon the characterization of the payments from u sec_1 to fc1 as interest or dividends and the application of the provisions of the income_tax treaty between the united_states and china signed on date tl-n-5699-99 convention the key question is whether the payments from u sec_1 to fc1 are principal and interest or dividends if the payments are principal and interest the interest payments are subject_to a percent withholding_tax unless that rate is modified by article of the convention if the payments are dividends then they are taxable under article of the convention at a rate of percent and subject_to_withholding under sec_1442 at the percent rate the convention provides for the taxation of dividends in article and interest in article article of the convention entitled dividends provides that dividends may be taxed in the contracting state of which the company paying the dividends is a resident and according to the laws of that contracting state but if the recipient is the beneficial_owner of the dividends the tax so charged shall not exceed percent of the gross amount of the dividends article of the convention provides that interest may be taxed in the contracting state in which it arises and according to the laws of that contracting state but if the recipient is the beneficial_owner of the interest the tax so charged shall not exceed percent of the gross amount of the interest article of the convention provides that notwithstanding the provisions of paragraph interest arising in a contracting state and derived by the government of the other contracting state a political_subdivision or local authority thereof the central bank of that other contracting state or any financial_institution wholly owned by that government or by any resident of the other contracting state with respect to debt-claims indirectly financed by the government of that other contracting state a political_subdivision or local authority thereof the central bank of the other contracting state or any financial_institution wholly owned by that government shall be exempt from tax in the first-mentioned contracting state the u s senate committee on foreign relations’ explanation of the proposed income_tax treaty between the us and china explains the above provision by stating that since china’s economy is socialist the effect of this treatment will be to exempt most interest_paid to chinese recipients from u s tax without a general reciprocal_exemption because fc1 is wholly owned by the chinese government the advances can be viewed as indirectly financed by the government of china therefore the interest_paid by u sec_1 to fc1 will be exempt from u s tax pursuant to article of the convention consequently if the payments are exempt from u s taxation no withholding is required therefore assuming that the amounts purportedly loaned by fc1 to u sec_1 are characterized as debt u sec_1 is not liable for withholding under sec_1442 on payments it made to fc1 however if those amounts are characterized as equity tl-n-5699-99 then the payments from u sec_1 to fc1 will be dividends subject_to taxation at a percent rate and also subject_to_withholding at the percent rate under sec_1442 finally the application of the sec_6651 failure_to_file_penalty the sec_6656 failure to deposit penalty and the sec_6721 sec_6722 penalties for failure_to_file information returns and correct payee statements depend on whether the payments are properly characterized as principal and interest or dividends if the payments are properly characterized as principal and interest and those payments are exempt from tax under the convention u sec_1 will not be liable for the the sec_6651 penalty because there was no tax due the sec_6656 penalty may apply if there is no form_1001 on file with the withholding_agent the sec_6721 and sec_6722 penalties would apply in the amounts of dollar_figure per year however if the payments are properly characterized as dividends u sec_1 will be liable for each of the penalties under sec_6651 sec_6656 sec_6721 and sec_6722 tl-n-5699-99 if you have any questions please call robert laudeman on phyllis e marcus chief branch
